Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 Pursuant to section 906 of the Sarbanes-Oxley Act of 2002 (subsections (a) and (b) of section 1350, chapter 63 of title 18, United States Code), each of the undersigned officers of M Power Entertainment, Inc., a Delaware corporation (the "Company"), does hereby certify, to such officer's knowledge, that: · The Quarterly Report for the quarter ended June 30, 2007 (the "Form 10-QSB") of the Company fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, and · the information contained in the Form 10-QSB fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated:August 13, 2007 /s/ Gary F. Kimmons Gary F. Kimmons, President, Chief Executive Officer and Chief Financial Officer
